—Order unanimously affirmed without costs. Memorandum: In support of its motion for summary judgment, defendant submitted proof in evidentiary form that it had not received notice of the dangerous or defective condition that caused plaintiffs injury. Plaintiffs submissions in opposition to *870the motion failed, to raise a question of fact on that issue and failed to include proof in evidentiary form that defendant’s affirmative acts of negligence created the dangerous or defective condition (see, Zigman v Town of Hempstead, 120 AD2d 520, 521). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J.—Summary Judgment.) Present—Denman, P. J., Green, Pine, Balio and Boehm, JJ.